The appellant was charged in the District Court of Potter County with the offense of assault to murder; she was tried and convicted of an aggravated assault and her punishment assessed at a fine of $25.00 and confinement for one year in jail.
There is with the record what purports to be a statement of facts, but it is not approved by the trial judge. It has no approval whatever upon it. Of course, this court cannot consider it for any purpose, and there are no questions raised which can be considered in the absence of a statement of facts.
The judgment is affirmed.
Affirmed. *Page 340 
The foregoing opinion by the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.